McCay, Judge.
We are at a loss to discover from this record the ground upon which the verdict of guilty was found. We do not impute any prejudice to the jury; but we cannot but think there was some gross misconception, or that the truth of the ease is not in the record. We see nothing to justify the verdict, under the law. The statute (Revised Code, section 2999,) expressly authorizes the injured party, even if the tort is a crime, “to recover compensation for the personal injury;” provided there is no attempt to satisfy the public offense, or to suppress the prosecution.
The proposition of Morrow and the defendant’s reply, has no significance, for the simple reason that no action or settlement was then made, nor is there any evidence that the action of Doyal was in pursuance of that conference. Indeed, Doyal testifies directly the contrary of this, as he says he acted, after deliberate conference with the defendant, in which it was distinctly understood that the prosecution was not to be settled, and that, in the actual settlement, he acted without any special authority, but solely upon his authority as attorney at law, to settle the civil suit. The expressions, in the written settlement of the personal satisfaction of the defendant, and the suggestion to the authorities of that fact, for their consideration in their action towards Boston, is not only not illegal, but is what Stancel might openly and forgivingly say on the stand before the jury. Nor is the simple absence of Stancel from Court at the time the bill was found, sufficient, unless it appeared that it was concerted and a part of the understanding at the time of the settlement. He may have been absent for good reasons, independently of this matter altogether; and if that absence was no part of the consideration for the money received, it would not, of itself, be a crime.
We see in the evidence nothing to justify the verdict. The defendant seems to us to have been very careful not to violate the law; and, so far as the record shows, it is clear to us that he did not do so. Judgment reversed.